            Case 4:17-cv-40011-TSH Document 97 Filed 03/11/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



United States of America,
                    Plaintiff(s)

       v.                                                     CIVIL ACTION
                                                              NO. 17-40011 -TSH
David Toppin, et al.,
                        Defendant(s)

                            STANDING ORDER REGARDING
                           MOTIONS FOR DEFAULT JUDGMENT

HILLMAN, J.

       The clerk has entered a default on the docket against David Toppin upon request of the

plaintiff in the above-entitled action.

       The requesting party may file a Motion for Entry of Default Judgment under Rule 55 of

the Federal Rules of Civil Procedure. Such motions are subject to the following requirements:

       1.       If the moving party proceeds pursuant to Fed. R. Civ. P. 55(b)(1), it shall submit

affidavits and other supporting documentation, as necessary, in order to establish (a) that the

claim against the defaulting party is for a sum certain (or a sum which can, by computation, be

made certain); (b) that the defaulting party is not an infant, an incompetent person, or in the

military service of the United States; (c) the extent of the damages that were caused by the party

in default; and (d) any costs incurred. The defaulting party will not be subject to a judgment by

default pursuant to Rule 55(b)(1) unless the default is for failure to appear. The moving party

must also complete and file the form of proposed judgment, attached.

       2.       If the moving party proceeds pursuant to Fed. R. Civ. P. 55(b)(2), it shall submit

affidavits and other supporting documentation, as necessary, in order to establish (a) that the
            Case 4:17-cv-40011-TSH Document 97 Filed 03/11/19 Page 2 of 3



defaulting party is not an infant, an incompetent person, or in the military service of the United

States; (b) that the extent of the damages that were caused by the defaulting party; and (c) any

costs incurred.

       3.         All such affidavits and supporting documentation shall be completed no later than

14 days after the filing of the motion.

       4.         The defaulting party shall have an opportunity to file an opposition to the motion

and to request a hearing, provided, however, that it has appeared in the action.

       5.         The Court may take up the motion for default judgment on the papers, conduct a

hearing, or make such other orders as it deems necessary and proper. If the motion for default

judgment fails to comply with Fed. R. Civ. P. 55 or this Order, the motion may be denied with or

without prejudice. The Court may decline a request for interest, costs, or attorneys’ fees in the

matter where the party has failed to comply with such procedural requirements.

       6.         The moving party shall file its Motion for Entry of Default Judgment within 30

days of the date of the issuance of this Order. If for any reason, the moving party cannot do so, it

shall demonstrate good cause why it cannot comply with this Standing Order and why this case

should remain on the docket. Otherwise, the Court may dismiss the moving party’s claims for

want of prosecution.

                                                        By the Court,


                                                        /s/ Martin Castles
                                                        Deputy Clerk
Dated: 3/11/19




                                                   2
            Case 4:17-cv-40011-TSH Document 97 Filed 03/11/19 Page 3 of 3



                                           Appendix A

                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                       Plaintiff(s)

       v.                                                      CIVIL ACTION
                                                               NO.

                       Defendant(s)

             PROPOSED DEFAULT JUDGMENT UNDER FED. R. CIV. P. 55(b)

__________________, D.J.


       Defendant ____________________ having failed to plead or otherwise defend in this

action and [its/his/her] default having been entered;

       Now, upon application of [insert name of moving party] and affidavits demonstrating that

defendant owes plaintiff the sum of $______________, that defendant is not an infant or

incompetent person or in the military service of the United States, and that plaintiff has incurred

costs in the sum of $______________;

       It is hereby ORDERED, ADJUDGED, AND DECREED that plaintiff recover from

defendant ___________________ the principal amount of $______________, with costs in the

amount of $______________ and prejudgment interest at the rate of _____% from

______________ to ______________ in the amount of $______________, for a total judgment

of $______________ with any post-judgment interest as provided by law.

                                                        By the Court,


Dated: [           ]                                    Deputy Clerk


                                                 3
